Case: 4:19-cr-00740-RWS Doc. #: 158 Filed: 03/26/21 Page: 1 of 1 PageID #: 530




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                Plaintiff,                   )
                                             )
          vs.                                )          Case No. 4:19 CR 740 RWS-2
                                             )
SHAMEKIA JACKSON,                            )
                                             )
                Defendant.                   )

                                         ORDER

     IT IS HEREBY ORDERED that the possible change of plea hearing in this

matter is RESET from Monday, March 29, 2021, at 11:00 a.m. to Monday, April 5,

2021, at 3:00 p.m. The hearing will take place by video via Zoom from the facility.

Hearing participants received a separate email with a link to join the hearing by Zoom.

Members of the general public who wish to listen in to the hearing are directed to call the

following number to participate by phone: 1-669-254-5252, Meeting ID: 161 524

5085. Pursuant to Local Rule 13.02, all means of photographing, recording,

broadcasting, and televising are prohibited in any courtroom, and in areas adjacent to any

courtroom, except when authorized by the presiding judge. This includes proceedings

ordered by the Court to be conducted by phone or video.



                                          _______________________________
                                          RODNEY W. SIPPEL
                                          UNITED STATES DISTRICT JUDGE
Dated this 26th day of March, 2021.
